Order, Family Court, New York County (Leah Marks, J.), entered September 30, 1991, terminating respondent’s parental rights and transferring guardian*468ship and custody of the subject child to petitioner for the purposes of adoption, upon a fact-finding determination of permanent neglect, and order of said court and Judge entered on or about November 29, 1993, denying respondent’s motion to vacate said order, unanimously affirmed, without costs.
The record reveals that respondent continuously resisted diligent efforts by petitioner-agency to develop and encourage the parental relationship, including numerous attempts to obtain treatment for respondent’s drug problems. While an agency is obliged to make diligent efforts to encourage and strengthen the parental relationship, such efforts are subject to a rule of reason—'' 'the agency is not charged with a guarantee that the parent succeed in overcoming his or her predicaments’ ”, and is deemed to have fulfilled its duty if it " 'has embarked on a diligent course but faces an utterly unco-operative or indifferent parent’ ” (Matter of O. Children, 128 AD2d 460, 464, quoting Matter of Sheila G., 61 NY2d 368, 385). The record also reveals that respondent failed to maintain contact with and plan for the future of the subject child within the meaning of Social Services Law § 384-b (7) (a)-(c). We have considered respondent’s other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.